Case 2:17-cv-00148-TFM-C Document 161 Filed 07/16/20 Page 1 of 1                   PageID #: 9090




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

  ANNIE ARNOLD, individually and                  )
  on behalf of others similarly situated,         )
                                                  )
         Plaintiff,                               )
                                                  )
  vs.                                             )    CIV. ACT. NO. 2:17-cv-00148-TFM-C
                                                  )
  STATE FARM FIRE AND CASUALTY                    )
  COMPANY,                                        )
                                                  )
         Defendant.                               )

                                             ORDER

         Pending before the Court is the Motion and Application for Admission Pro Hac Vice filed

 by Allison N. Siebeneck, counsel for Defendant State Farm Fire and Casualty Co. (Doc. 158, filed

 7/16/20). Counsel filed with the application a certificate of good standing from the United States

 District Court for the Northern District of Illinois. Having reviewed the certificate of good

 standing and upon receipt of the filing fee, it is hereby ORDERED that the motion is GRANTED.

        Counsel is reminded of the obligation to review and maintain familiarity with the local

 rules and guidelines for the Southern District of Alabama.              They are available at

 http://www.alsd.uscourts.gov.

        DONE and ORDERED this 16th day of June 2020.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
